Citation Nr: 1760061	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The appellant served on active duty from November 1978 to November 1998. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral pes planus and assigned an initial 30 percent disability rating, effective September 12, 2006.

In June 2012, the appellant testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the record.

In October 2012, the case was remanded for additional development.

The Board notes that, with regard to the Veteran's claim for an earlier effective date for the award of service connection for bilateral pes planus, in October 2016, a statement of the case was issued.  However, the Veteran did not file a timely VA Form 9, formal appeal.  Therefore, that claim is not within the Board's jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral pes planus has been manifested by subjective complaints of pain on manipulation and use of the feet, including with extreme tenderness of plantar surfaces of the feet not improved by orthopedic shoes or appliances.  However, there is no evidence at any time of marked pronation, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Veteran's bilateral pes planus is rated as 30 percent disabling throughout the appeal under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

For the entire period of the appeal, the Veteran's bilateral pes planus is shown to be severe in degree (when considering his complaints of pain and functional loss), manifested by objective evidence of pain on manipulation and use accentuated, as well as loss of the foot arch.  However, such disability is not shown to be pronounced in degree (even when considering his complaints of pain, functional loss, and lack of improvement from orthotics), because no marked pronation, marked inward displacement, or severe spasm of the tendo Achillis on manipulation has been shown at any time.

When reviewing the evidence of record, on March 2017 VA examination, the Veteran reported constant sharp pain in his feet that was aching in nature.  He experienced flare-ups when running, walking, standing, or wearing boots for prolonged periods of time.  There was pain on manipulation of the feet and on weight-bearing and nonweight-bearing.  There was extreme tenderness of the plantar surfaces of both feet, noted to be not improved by orthopedic shoes or appliances.  There was no indication of swelling on use or characteristic calluses.  There was no indication of marked pronation of one or both feet.  The weight-bearing line for both feet did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon or other deformity that would cause altering of the weight-bearing line.  There was no indication of marked inward displacement or severe spasm of the Achilles tendon on manipulation of one or both feet.  The Veteran reported that neither foot was relieved with arch support use.  The Veteran was assessed to suffer from functional loss when the feet were used over a period of time.

The above findings are consistent with the remainder of the evidence during the appeal period, and those records do not demonstrate a more severe disability such that the higher 50 percent rating would be warranted.  A July 2004 VA orthopedic VA examination noted the presence of vague flat foot.  On August 2007 and April 2009 VA examinations, there was tenderness to palpation on the plantar aspect of the feet bilaterally.  There was no arch, bilaterally.  Plantar and dorsi flexion were almost near intact.  A March 2009 private treatment record shows the Veteran's report of aching dull pain in both feet that was moderate in severity.  On September 2011 VA examination, the Veteran was noted to have pain on use of the feet and on manipulation of the feet.  There was no indication of swelling on use or characteristic callouses.  The Veteran's pain was not relieved with arch support.  There was no indication of extreme tenderness of the plantar surfaces.  There was decreased longitudinal arch height on weight-bearing, but no evidence of marked deformity of the foot.  The weight-bearing line did not fall over or was not medial to the great toe.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's bilateral pes planus has been severe in degree (when considering his complaints of pain and functional loss), manifested by objective evidence of pain on manipulation and use accentuated and extreme tenderness of the foot.  However, as no marked pronation, marked inward displacement, or severe spasm of the tendo Achillis on manipulation has been shown at any time (even when considering his complaints of pain, functional loss, and lack of improvement from orthotics), his bilateral pes planus is not shown to be pronounced in degree (which is required for a rating in excess of 30 percent under Code 5276).  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  See 38 C.F.R. § 4.71a, Code 5276; see also Fenderson, 12 Vet. App. at 119, 126-127.

The Board finds that the Veteran's bilateral pes planus has been adequately compensated by the current rating.  His reports of pain and tenderness that lead to functional loss are considered by the criteria set forth in the 30 percent rating, and not all of the symptoms required by the 50 percent rating have been shown.  See 38 C.F.R. § 4.71a, Code 5276.


ORDER

A rating in excess of 30 percent for bilateral pes planus is denied.




____________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


